
	
		II
		112th CONGRESS
		2d Session
		S. 2292
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Mr. Burr (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote accountability, transparency, innovation,
		  efficiency, and timeliness at the Food and Drug Administration for America's
		  patients.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Accountability,
			 Transparency, Innovation, Efficiency, and Timeliness at FDA Act of
			 2012 or the PATIENTS' FDA Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Ensuring greater transparency and accountability in FDA
				regulatory decisionmaking
				Sec. 101. Advancing regulatory science to promote public health
				and innovation.
				Sec. 102. Reporting with respect to prescription
				drugs.
				Sec. 103. Reporting with respect to generic drugs.
				Sec. 104. Reporting with respect to biosimilars.
				Sec. 105. Documentation of regulatory decisions.
				Sec. 106. Review of regulations and guidance.
				Sec. 107. Leveraging information technology to fulfill FDA's
				public health mission.
				TITLE II—Recalibrating risk-benefit considerations
				Sec. 201. Devices.
				Sec. 202. Drugs.
				TITLE III—Reducing unnecessary delays and regulatory burdens
				
				Sec. 301. Optimizing global clinical trials.
				Sec. 302. Advancing American patients' timely access to
				innovative devices.
				Sec. 303. Ensuring legal sufficiency and consistency of FDA
				enforcement policies.
				TITLE IV—Strengthening Advisory Committees for
				patients
				Sec. 401. Strengthening advisory committees for
				patients.
				TITLE V—Medical device regulatory improvements
				Subtitle A—Premarket predictability
				Sec. 501. Tracking and review of applications for
				investigational device exemptions.
				Sec. 502. Investigational Device Exemptions.
				Sec. 503. Device submission acceptance criteria.
				Sec. 504. Transparency in clearance process.
				Sec. 505. Restoring regulatory certainty with respect to 510(k)
				reports required for certain modifications.
				Sec. 506. Meeting the device needs of individual
				patients.
				Subtitle B—FDA renewing efficiency from outside reviewer
				management
				Sec. 511. Persons accredited to review reports under section
				510(k) and make recommendations for initial
				classification.
				Sec. 512. Persons accredited to conduct
				inspections.
				TITLE VI—Strengthening management to support FDA's public health
				mission
				Sec. 601. Integrated strategy and management plan.
				Sec. 602. Independent assessment.
			
		IEnsuring greater
			 transparency and accountability in FDA regulatory decisionmaking
			101.Advancing
			 regulatory science to promote public health and innovation
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services (referred to in this section as
			 the Secretary) shall develop a strategy and implementation plan
			 for advancing regulatory science for medical products in order to promote the
			 public health and advance innovation in regulatory decisionmaking.
				(b)RequirementsThe
			 strategy and implementation plan developed under subsection (a) shall be
			 consistent with the user fee performance goals in the Prescription Drug User
			 Fee Agreement commitment letter, the Generic Drug User Fee Agreement commitment
			 letter, and the Biosimilar User Fee Agreement commitment letter transmitted by
			 the Secretary to Congress on January 13, 2012, and the Medical Device User Fee
			 Agreement published in the Federal Register on March 20, 2012, and
			 shall—
					(1)identify a clear
			 vision of the fundamental role of efficient, consistent, and predictable,
			 science-based decisions throughout regulatory decisionmaking of the Food and
			 Drug Administration with respect to medical products;
					(2)identify the
			 regulatory science priorities of the Food and Drug Administration directly
			 related to fulfilling the mission of the agency with respect to decisionmaking
			 concerning medical products and allocation of resources towards these
			 regulatory science priorities;
					(3)identify
			 regulatory and scientific gaps that impede the timely development and review
			 of, and regulatory certainty with respect to, the approval, licensure, or
			 clearance of medical products, including with respect to companion products and
			 new technologies, and facilitating the timely introduction and adoption of new
			 technologies and methodologies in a safe and effective manner;
					(4)identify clear,
			 measurable metrics by which progress on the priorities identified under
			 paragraph (2) and gaps identified under paragraph (3) will be measured by the
			 Food and Drug Administration, including metrics specific to the integration and
			 adoption of advances in regulatory science described in paragraph (5) and
			 improving medical product decisionmaking, in a predictable and science-based
			 manner; and
					(5)set forth how the
			 Food and Drug Administration will ensure that advances in regulatory science
			 for medical products are adopted, as appropriate, on an ongoing basis and in an
			 manner integrated across centers, divisions, and branches of the Food and Drug
			 Administration, including by senior managers and reviewers, including through
			 the—
						(A)development,
			 updating, and consistent application of guidance documents that support medical
			 product decisionmaking; and
						(B)the adoption of
			 the tools, methods, and processes under section 566 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb–5).
						(c)Annual
			 performance reportsAs part of the annual performance reports by
			 the Food and Drug Administration to Congress, the Secretary shall annually
			 report on the progress made with respect to—
					(1)advancing the
			 regulatory science priorities and resolving the gaps identified under paragraph
			 (3) of subsection (b), including reporting on specific metrics identified under
			 paragraph (4) of such subsection;
					(2)the integration
			 and adoption of advances in regulatory science as set forth in paragraph (5) of
			 such subsection; and
					(3)the progress made
			 in advancing the regulatory science goals outlined in the Prescription Drug
			 User Fee Agreement commitment letter, the Generic Drug User Fee Agreement
			 commitment letter, and the Biosimilar User Fee Agreement commitment letter
			 transmitted by the Secretary to Congress on January 13, 2012, and the Medical
			 Device User Fee Agreement published in the Federal Register on March 20,
			 2012.
					(d)Independent
			 assessmentNot later than January 1, 2016, the Comptroller
			 General of the United States shall submit to Congress a report—
					(1)detailing the
			 progress made by the Food and Drug Administration in meeting the priorities and
			 addressing the gaps identified in subsection (b), including any outstanding
			 gaps; and
					(2)containing
			 recommendations, as appropriate, on how regulatory science initiatives for
			 medical products can be strengthened and improved to promote the public health
			 and advance innovation in regulatory decisionmaking.
					(e)Medical
			 productIn this section, the term medical product
			 means a drug, as defined in subsection (g) of section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321), a device, as defined in subsection (h)
			 of such section, or a biological product, as defined in section 351(i) of the
			 Public Health Service Act (42 U.S.C. 262(i)).
				102.Reporting with
			 respect to prescription drugsSection 736B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379h–2) is amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Health Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report concerning—
							(1)the progress of
				the Food and Drug Administration in achieving the goals identified in the
				document entitled, PDUFA Reauthorization Performance Goals and
				Procedures Fiscal Years 2013 through 2017, and included in the
				Prescription Drug User Fee Agreement commitment letter transmitted by the
				Secretary to Congress on January 13, 2012, during such fiscal year and the
				future plans of the Food and Drug Administration for meeting the goals;
				and
							(2)the progress of
				each review division and branch within the Center for Drug Evaluation and
				Research and the Center for Biologics Evaluation and Research in achieving such
				goals, and the plans of each such division and branch for meeting the goals,
				including—
								(A)the number of
				applications for approval of a new drug under section 505(b) of this Act or a
				new biological product under section 351(a) of the Public Health Service Act
				filed per fiscal year by each review division and branch;
								(B)the number of
				such applications that did not meet the goals described in paragraph
				(1);
								(C)the percentage of
				such applications approved by each review division and branch;
								(D)the percentage of
				such applications found to be approvable by each review division and
				branch;
								(E)the percentage of
				such applications that were issued complete response letters by each review
				division and branch;
								(F)the percentage of
				such applications that were subject to a refuse-to-file action by each review
				division and branch;
								(G)the percentage of
				such applications withdrawn by each review division and branch;
								(H)the total number
				of review cycles per such approval and the average, mean, and median number of
				review cycles per such application by each review division and branch;
								(I)the mean and
				median time to final decision, including approval, per such application by each
				review division and branch;
								(J)the average total
				time to decision by each review division and branch, including the number of
				days spent during the review by the Food and Drug Administration and days spent
				by the sponsor responding to a complete response letter;
								(K)the percentage of
				applications that are considered as fast track products under section 506 and
				through accelerated approval by each review division and branch; and
								(L)the number of
				full-time equivalent positions and overall budget assigned to each review
				division and branch.
								(b)InclusionThe
				report under this section for a fiscal year shall include information on all
				previous cohorts for which the Secretary has not given a complete response on
				all human drug applications and supplements in the
				cohort.
						;
				and
				(2)in subsection
			 (b), by inserting , including a qualitative and quantitative report with
			 respect to how user fees and appropriated funds are used for the drug review
			 process, including the percentage of review time devoted to activities related
			 to the review of applications under subsections (b) and (j) of section 505 and
			 subsections (a) and (k) of section 351 of the Public Health Service Act
			 before the period at the end.
				103.Reporting with
			 respect to generic drugsPart
			 2 of subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379g et seq.) is amended by adding at the end the following:
				
					736C.Reporting
				with respect to generic drugs
						(a)In
				generalBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Health Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report concerning—
							(1)the progress of
				the Food and Drug Administration in achieving the goals identified in the
				Generic Drug User Fee Act (GDUFA) proposal of the Food and Drug Administration,
				as set forth in the Generic Drug User Fee Agreement commitment letter dated
				January 13, 2012, during such fiscal year and the future plans of the Food and
				Drug Administration for meeting the goals; and
							(2)the progress of
				the Office of Generic Drugs within the Center for Drug Evaluation and Research
				and the Office of Regulatory Affairs in achieving such goals, and the plans of
				the Office of Generic Drugs, the Center for Drug Evaluation and the Office of
				Regulatory Affairs in meeting the goals, including—
								(A)(i)the progress in
				completing review of applications under section 505(j) of the Federal Food,
				Drug, and Cosmetic Act, amendments to such applications, and prior approval
				supplements with respect to such applications that have been pending for more
				than 10 months, including applications under section 505(j) that have been
				pending for more than 10 months as of October 1, 2012, and prior approval
				supplements to such applications that have been pending for more than 180 days
				as of October 1, 2012;
									(ii)the total number of applications
				under section 505(j), amendments to such applications, and prior approval
				supplements with respect to such applications that have been pending for more
				than 10 months; and
									(iii)the average total time it takes
				to review and reach a final decision on—
										(I)applications under section 505(j);
										(II)major and minor amendments to
				applications under section 505(j); and
										(III)prior approval supplements with respect
				to applications under section 505(j);
										(B)the number of
				such applications that did not meet the goals described in paragraph
				(1);
								(C)the total number
				of review cycles per approval of an application described in subclause (I),
				(II), or (III) of subparagraph (A)(iii) and the average, mean, and median
				number of review cycles per such application by each review division and
				branch;
								(D)the number of
				meetings granted to industry and the number of meeting requests submitted by
				industry;
								(E)the mean and
				median time to final decision, including approval, per such application by the
				Office of Generic Drugs;
								(F)the median time
				frames and ranges for reporting decisions with respect to good manufacturing
				practices to the Office of Generic Drugs following completion of
				inspections;
								(G)the median time
				frames for completing requested foreign and domestic inspections;
								(H)the total number
				of review cycles per such approval and the average, mean, and median number of
				review cycles per such application;
								(I)the average total
				time to decision by the Office of Generic Drugs, including the number of days
				spent during the review by the Food and Drug Administration and days spent by
				the sponsor responding to a complete response; and
								(J)the number of
				full-time equivalent positions and overall budget assigned to the Office of
				Generic Drugs and each unit of the Food and Drug Administration.
								(b)InclusionThe
				report under this section for a fiscal year shall include information on all
				previous cohorts for which the Secretary has not given a complete response on
				all human drug applications and supplements in the cohort.
						(c)Fiscal
				reportBeginning not later than fiscal year 2013, not later than
				120 days after the end of each fiscal year, the Secretary shall prepare and
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Energy and Commerce of the House of Representatives a
				report on the implementation of the authority for any user fees with respect to
				generic drugs during such fiscal year, and the use, by the Food and Drug
				Administration, of any such fees collected for such fiscal year, including a
				qualitative and quantitative report with respect to how user fees and
				appropriated funds are used for the drug review process, including the
				percentage of review time devoted to direct review of applications under
				section (j) of section
				505.
						.
			104.Reporting with
			 respect to biosimilarsPart 2
			 of subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 379g et seq.), as amended by section 103, is further amended by adding
			 at the end the following:
				
					736D.Reporting
				with respect to biosimilars
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning—
							(1)the progress of
				the Food and Drug Administration in achieving the goals identified in the
				Biosimilars User Fee Act (BSUFA) proposal of the Food and Drug Administration,
				as set forth in the Biosimilar User Fee Agreement commitment letter dated
				January 13, 2012, during such fiscal year and the future plans of the Food and
				Drug Administration for meeting the goals; and
							(2)the progress of
				each review division and branch within the Center for Drug Evaluation and
				Research and the Center for Biologics Evaluation and Research in achieving the
				goals, and the plans of each such division and branch for meeting the goals,
				including—
								(A)the number of
				applications for approval under section 351(k) of the Public Health Service Act
				filed per fiscal year by each review division and branch;
								(B)the number of
				such applications that did not meet the goals described in paragraph (1) and
				the total time elapsed since such applications were submitted, including the
				time such application was with the Food and Drug Administration and the time
				such application was with the sponsor;
								(C)the percentage of
				such applications approved by each review division and branch;
								(D)the percentage of
				such applications that were issued complete response letters by each review
				division and branch;
								(E)the percentage of
				such applications that were subject to a refuse-to-file action by each review
				division and branch;
								(F)the percentage of
				such applications withdrawn by the sponsor by each review division and
				branch;
								(G)the total number
				of review cycles per each approval and the average, mean, and median review
				cycles per such application (or for all approvals) by each review division and
				branch;
								(H)the mean and
				median time to final decision, including approval, per such application by each
				review division and branch; and
								(I)the number of
				full-time equivalent positions and overall budget assigned to each review
				division and branch.
								(b)InclusionThe
				report under this subsection for a fiscal year shall include information on all
				previous cohorts for which the Secretary has not given a complete response on
				all applications under section 351(k) of the Public Health Service Act in the
				cohort.
						(c)Fiscal
				reportBeginning not later than fiscal year 2013, not later than
				120 days after the end of each fiscal year, the Secretary shall prepare and
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Energy and Commerce of the House a report on the
				implementation of the authority for any user fees with respect to biological
				products approved under section 351(k) of the Public Health Service Act during
				such fiscal year, and the use, by the Food and Drug Administration, of any such
				fees collected for such fiscal year, including a qualitative and quantitative
				report with respect to how user fees and appropriated funds are used for the
				drug review process, including the percentage of review time devoted to direct
				review of applications under subsections (a) and (k) of section 351 of the
				Public Health Service
				Act.
						.
			105.Documentation
			 of regulatory decisionsChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
				
					524A.Agency
				documentation of significant decisions regarding drugs and devices
						(a)Documentation
				of rationale for significant decisionsThe Secretary shall
				document the scientific and regulatory rationale for any significant
				decision—
							(1)of the Center for
				Drug Evaluation and Research regarding an application under subsection (b) or
				(j) of section 505;
							(2)of the Center for
				Biologics Evaluation and Research regarding an application under subsection (a)
				or (k) of section 351 of the Public Health Service Act; and
							(3)of the Center for
				Devices and Radiological Health regarding submission or review of a report
				under section 510(k), an application under section 515, or an application for
				an exemption under section 520(g).
							(b)Provision of
				documentationUpon request, the Secretary shall furnish such
				documentation to the person who is seeking to submit, or who has submitted,
				such report or
				application.
						.
			106.Review of
			 regulations and guidanceNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall review all regulations and guidance of the Food
			 and Drug Administration with respect to human medical products (as defined in
			 section 101) to ensure consistency with—
				(a)the requirements of the Federal, Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); and
				(b)the regulatory principles of the benefits
			 of such regulations and guidance justifying the costs and adoption of the least
			 burdensome approaches to such regulation and guidance as outlined in Executive
			 Order 13563, dated January 18, 2011.
				107.Leveraging
			 information technology to fulfill FDA's public health mission
				(a)HHS
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall—
					(1)report to Congress on—
						(A)the milestones and a completion date for
			 developing and implementing a comprehensive information technology strategic
			 plan to align the information technology systems modernization projects with
			 the strategic goals of the Food and Drug Administration, including
			 results-oriented goals, strategies, milestones, performance measures;
						(B)efforts to finalize and approve a
			 comprehensive inventory of the information technology systems of the Food and
			 Drug Administration that includes information describing each system, such as
			 costs, system function or purpose, and status information, and incorporate use
			 of the system portfolio into the information investment management process of
			 the Food and Drug Administration;
						(C)the ways in which the Food and Drug
			 Administration uses the plan described in subparagraph (A) to guide and
			 coordinate the modernization projects and activities of the Food and Drug
			 Administration, including the interdependencies among projects and activities;
			 and
						(D)the extent to which the Food and Drug
			 Administration has fulfilled or is implementing recommendations of the
			 Government Accountability Office with respect to the Food and Drug
			 Administration and information technology; and
						(2)develop—
						(A)a documented enterprise architecture
			 program management plan that includes the tasks, activities, and timeframes
			 associated with developing and using the architecture and addresses how the
			 enterprise architecture program management will be performed in coordination
			 with other management disciplines, such as organizational strategic planning,
			 capital planning and investment control, and performance management; and
						(B)a skills inventory, needs assessment, gap
			 analysis, and initiatives to address skills gaps as part of a strategic
			 approach to information technology human capital planning.
						(b)GAO
			 reportNot later than January 1, 2016, the Comptroller General of
			 the United States shall issue a report regarding the strategic plan described
			 in subsection (a) and related actions carried out by the Food and Drug
			 Administration. Such report shall assess the progress the Food and Drug
			 Administration has made on—
					(1)the development
			 and implementation of a comprehensive information technology strategic plan,
			 including the results-oriented goals, strategies, milestones, and performance
			 measures identified in subparagraph (a);
					(2)the effectiveness
			 of the comprehensive information technology strategic plan in subparagraph (a),
			 including the results-oriented goals and performance measures; and
					(3)the extent to
			 which the Food and Drug Administration has fulfilled recommendations of the
			 Government Accountability Office with respect to such agency and information
			 technology.
					IIRecalibrating
			 risk-benefit considerations
			201.DevicesSection 513(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360(a)) is amended—
				(1)in paragraph (2)—
					(A)by redesignating subparagraphs (A) through
			 (C) as clauses (i) through (iii), respectively,
					(B)by striking (2) For and
			 inserting (2)(A) For; and
					(C)by adding at the
			 end the following:
						
							(B)The Secretary shall assess the safety
				and effectiveness of a device as required under subparagraph (A) from the
				perspective of a reasonable patient in the intended use population who would
				assign the most value to the effect the device purports to have or is
				represented to have under the conditions of use prescribed, recommended, or
				suggested in the labeling or proposed labeling, and who would be willing to
				accept the probable risks that may be associated with the use of the device as
				prescribed, recommended, or suggested in the labeling or proposed
				labeling.
							;
					(2)by redesignating
			 paragraph (3) as paragraph (4); and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)(A)The safety of a device
				is, for purposes of this section and sections 514 and 515, to be determined in
				accordance with regulations promulgated by the Secretary, on the basis of
				information contained in the application and valid scientific evidence derived
				from well-controlled investigations. The Secretary shall not find a lack of
				reasonable assurance of safety unless information contained in the application
				or valid scientific evidence demonstrates that there is a reasonable
				probability of a risk of injury or illness from the proposed use of the device
				that is not outweighed by the probable benefit to health from the
				device.
							(B)The Secretary may determine there is
				not reasonable assurance of safety with respect to a device only after
				identifying in writing—
								(i)the probable risk of injury or
				illness;
								(ii)the scientific evidence that
				reasonably supports the Secretary’s determination; and
								(iii)the type of data or information,
				consistent with the least burdensome provisions of this Act, that would
				demonstrate a benefit that would exceed the probable
				risk.
								.
				202.DrugsSection 505(d) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(d)) is amended by adding at the end the
			 following:
				
					In
				assessing the safety and effectiveness of a drug under this subsection, the
				Secretary shall implement a structured benefit-risk assessment framework in the
				new drug approval process to facilitate the balanced consideration of benefits
				and risks, a consistent and systematic approach to the discussion and
				regulatory decisionmaking, and the communication of the benefits and risks of
				new
				drugs..
			IIIReducing
			 unnecessary delays and regulatory burdens 
			301.Optimizing
			 global clinical trialsSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at
			 the end the following:
				
					568.Optimizing
				global clinical trialsFor
				purposes of eliminating costly and scientifically unnecessary clinical trials,
				enhancing the efficiency of medical products development, and facilitating the
				Food and Drug Administration and the acceptance of foreign clinical data of
				other health authorities, the Food and Drug Administration shall—
						(1)work with other regulatory authorities of
				similar standing, medical research companies, and international organizations
				to foster and encourage uniform, scientifically-driven clinical trial standards
				around the world; and
						(2)enhance the commitment to provide the least
				burdensome, consistent parallel scientific advice to manufacturers seeking
				simultaneous global development of new medical products in order to minimize
				the need for conduct and duplication of clinical studies, preclinical studies,
				or non-clinical
				studies.
						.
			302.Advancing
			 American patients' timely access to innovative devicesSection 520(g) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(g)) is amended by adding at the end the
			 following:
				
					(8)In the case of a
				person intending to investigate the safety or effectiveness of a class II or a
				class III device that—
						(A)has a valid
				marketing authorization by the appropriate authority in Australia, Canada,
				Israel, Japan, New Zealand, Switzerland, or South Africa or in the European
				Union or a country in the European Economic Area (the countries in the European
				Union and the European Free Trade Association), or such other authority
				recognized by the Secretary; and
						(B)has a history of
				use pursuant to its marketing authorization with no device-related serious
				unanticipated adverse event reports,
						the
				Secretary shall permit an exemption for clinical testing of such device for the
				purpose of developing data to obtain clearance or approval for the commercial
				distribution of such
				device..
			303.Ensuring legal
			 sufficiency and consistency of FDA enforcement policiesSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.), as amended by section
			 301, is further amended by adding at the end the following:
				
					569.Warning
				letters
						(a)In
				generalBefore a warning
				letter with respect to a drug or device is issued, the Office of the Chief
				Counsel shall review such warning letter to ensure that such warning letter is
				legally sufficient and consistent with all policies of the Food and Drug
				Administration.
						(b)Warning
				letterFor purposes of this
				section, the term warning letter shall include all notices of
				alleged violations, including untitled
				letters.
						.
			IVStrengthening
			 Advisory Committees for patients
			401.Strengthening
			 advisory committees for patients
				(a)FindingCongress
			 finds that—
					(1)as science
			 becomes more specialized, it becomes more difficult for general scientists to
			 keep up with the scientific advances in the many areas that the Food and Drug
			 Administration regulates;
					(2)it is necessary
			 for the Food and Drug Administration to be able to draw upon essential medical
			 and scientific expertise across specialized areas in order to fulfill its
			 public health mission;
					(3)the programs with
			 respect to advisory committees under the Food and Drug Administration should be
			 strengthened and improved to ensure that the Food and Drug Administration is
			 able to be advised by the most qualified medical and scientific subject
			 experts; and
					(4)an appropriate
			 balance should be restored with respect to conflict of interest considerations
			 for advisory committees and experts advising the Food and Drug Administration
			 to ensure that the Food and Drug Administration is able to draw upon the most
			 qualified medical and scientific experts.
					(b)Advisory
			 committees and special government employeesSubchapter A of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by adding at
			 the end the following:
					
						714.Strengthening
				advisory committees
							(a)Increasing
				numbers of medical and scientific specialists providing expertise and annual
				report
								(1)Special
				government employeesIn this section, the term special
				Government employee has the meaning given the term in section 202 of
				title 18, United States Code.
								(2)Increasing
				numbersThe Secretary, acting through the Commissioner of Food
				and Drugs, shall collaborate with stakeholders, including consumer groups,
				patient groups, academia, and industry representatives, to increase the number
				of special Government employees across medical and scientific specialties in
				areas where the Secretary lacks specific scientific, medical, or technical
				expertise necessary for the performance of its regulatory
				responsibilities.
								(3)Annual
				reportsThe Secretary, acting through the Commissioner of Food
				and Drugs, shall submit an annual report, as part of the annual user fee
				agreement performance report, on the management of the pool of special
				Government employees of the Food and Drug Administration by citing—
									(A)the total number
				of such employees;
									(B)the employees'
				specific areas of expertise;
									(C)the turnover by
				resignation of such employees;
									(D)new special
				Government employee appointments;
									(E)the frequency of
				participation by special Government employees in decisions by the Food and Drug
				Administration or advice provided to the Food and Drug Administration;
				and
									(F)the total number
				of applicants not selected to serve as special government employees.
									(b)Template for
				advisory committee bylawsThe Secretary, acting through the
				Commissioner of Food and Drugs, shall—
								(1)publish a
				standardized template for the bylaws of advisory committees established under
				this Act; and
								(2)require each of
				such advisory committees to compile and publish online an annual report
				containing, at a minimum—
									(A)a list of the
				members of the advisory committee, the business address of each member, and the
				dates of each member's term;
									(B)a list of the
				Chair and any other designated leaders of the Advisory Committee;
									(C)a list of any
				vacancies on the advisory committee and the length of any vacancy;
									(D)the advisory
				committee's functions, expenditures, the dates and places of meetings, and the
				attendance of members present at such meetings; and
									(E)a summary of the
				advisory committee's activities and recommendations made during the fiscal
				year.
									(c)Template for
				publication of CVs
								(1)In
				generalThe Secretary, acting through the Commissioner of Food
				and Drugs, shall collaborate with stakeholders, including consumer groups,
				patient groups, academia, and industry representatives, to publish a
				standardized template as guidance for special Government employees of the Food
				and Drug Administration and members of advisory committees established under
				this Act to use in publicizing their curriculum vitae.
								(2)Content of
				templateThe standardized template described in paragraph (1)
				shall be consistent with the following:
									(A)Peer-reviewed
				research shall be separated from non-peer-reviewed research.
									(B)The template
				shall include a separate list of research that has been submitted for review
				but not yet published.
									(C)The template
				shall include a separate list of non-research publications.
									(D)The template
				shall include general information about the topic and date in cases where the
				research or grant subject matter has been redacted.
									(E)All items shall
				be listed in chronological order beginning with the most recent.
									(d)AffidavitsThe
				Secretary may require members of advisory committees established under this Act
				to sign an affidavit stating that the member has read the majority of the
				briefing materials pertinent to the decision or advice and agrees to the code
				of conduct to serve as a special government employee.
							(e)Report
								(1)In
				generalNot later than January 1, 2017, the Secretary, acting
				through the Commissioner of Food and Drugs, shall report to Congress on the
				issue of temporary members serving on advisory committees established under
				this Act.
								(2)Content of
				reportThe report described in paragraph (1) shall include the
				following information:
									(A)How many
				temporary members have served on advisory committees established under this Act
				and how many temporary members served on each advisory committee.
									(B)What percentage
				of such temporary members were called upon to offer subject matter expertise in
				voting or to reach a quorum.
									(C)Whether temporary
				members offer expertise on an issue being decided.
									(D)Whether temporary
				members being called upon merely to reach a quorum.
									(E)How temporary
				members are
				selected.
									.
				VMedical device
			 regulatory improvements
			APremarket
			 predictability
				501.Tracking and
			 review of applications for investigational device exemptionsSection 520(g) (21 U.S.C. 360j(g)) is
			 amended by adding at the end the following:
					
						(8)(A)Upon the submission of an application for
				an exemption for a device under this subsection, the submission of a request to
				classify a device under section 513, or the submission of a report for a device
				under section 510(k), whichever occurs first, the Secretary shall assign a
				tracking number to the device.
							(B)The Secretary shall use such tracking
				number to record the following interactions between the Secretary and applicant
				with respect to the device:
								(i)Submission or approval of an
				application for an exemption under this subsection.
								(ii)Submission of a request to classify
				the device under section 513.
								(iii)Submission or clearance of a report
				under section 510(k).
								(iv)Any meeting or meeting request,
				including in anticipation of the submission of such an application or
				report.
								(v)Submission or approval of an
				application under section 515(c).
								(vi)Any formal or informal request by the
				Secretary for additional information.
								(vii)Any deficiency letter.
								(viii)Any response by the applicant to a
				request described in clause (v) or a deficiency letter.
								(ix)Any written submission by the
				applicant to the Food and Drug Administration.
								(x)Any other matter, as determined
				appropriate by the Secretary.
								(9)Upon the submission of an application for
				an exemption under this subsection for a device, the Secretary shall assign, to
				review the application, a reviewer with prior review experience with that type
				of device or technology or other relevant
				expertise.
						.
				502.Investigational
			 Device ExemptionsSection
			 520(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(g)) is
			 amended—
					(1)in paragraph (2)(B)(ii), by inserting
			 safety and effectiveness after Secretary of;
			 and
					(2)in paragraph (4), by adding at the end the
			 following:
						
							(C)Consistent with paragraph (1), the
				Secretary shall not disapprove an application under this subsection because the
				Secretary determines—
								(i)that the investigation may not support a
				substantial equivalence or de novo classification determination or approval of
				the device;
								(ii)that the investigation may not meet a
				requirement, including a data requirement, relating to the approval or
				clearance of a device; or
								(iii)that an additional or different
				investigation may be necessary to support clearance or approval of the
				device.
								.
					503.Device
			 submission acceptance criteria
					(a)In
			 generalTo ensure more efficient and timely evaluation of
			 devices, the Secretary of Health and Human Services (referred to in this
			 section as the Secretary) shall revise the device submission
			 acceptance criteria utilized by the Secretary under chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) as in effect on the date
			 of enactment of this Act and implement such revised criteria.
					(b)Description;
			 Content
						(1)DescriptionThe
			 revised acceptance criteria described under subsection (a) shall be objective
			 and consistent with the Federal Food, Drug, and Cosmetic Act and regulations
			 issued under such Act (as in effect on the date of enactment of this
			 Act).
						(2)ContentUnder
			 such revised criteria, the Secretary’s decision to refuse to accept or file a
			 device submission shall be consistent with the requirements for such submission
			 as set forth in the Federal Food, Drug, and Cosmetic Act and the regulations
			 issued under such Act (as in effect on the date of enactment of this Act), and
			 shall not be based on criteria inconsistent with the Federal Food, Drug, and
			 Cosmetic Act or such regulations.
						(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall issue a report regarding the device
			 submission acceptance criteria. The Comptroller General shall, in consultation
			 with persons accredited under section 523 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360m), assess and report on the clarity of the revised
			 device submission acceptance criteria under this section, and the effectiveness
			 of the outcome measures adopted by the Center for Device and Radiological
			 Health to ensure the consistent, appropriate, and predictable application of
			 such device submission acceptance criteria consistent with the Federal Food,
			 Drug, and Cosmetic Act and regulations issued under such Act (as in effect on
			 the date of enactment of this Act).
					504.Transparency in
			 clearance process
					(a)Publication of
			 detailed decision summariesSection 520(h) (21 U.S.C. 360j(h)) is
			 amended by adding at the end the following:
						
							(5)Subject to subsection (c) and section
				301(j), the Secretary shall regularly publish detailed decision summaries for
				each clearance of a device under section
				510(k).
							.
					(b)ApplicationThe requirement of section 520(h)(5) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a), applies only
			 with respect to clearance of a device occurring after the date of the enactment
			 of this Act.
					505.Restoring
			 regulatory certainty with respect to 510(k)
			 reports required for certain modifications
					(a)In
			 generalSection 510(n) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(n)) is amended—
						(1)by striking (n) The
			 Secretary and inserting (n)(1) The Secretary; and
						(2)by adding at the
			 end the following:
							
								(2)A
				report under subsection (k) is not required for a modification to a device that
				has been classified into class I or II under subsection (f)(1) or (i) of
				section 513 if—
									(A)the change is—
										(i)validated by same method applied to
				the classified device undergoing modification, or a current validation method
				that is equivalent to the validation method applied to the device undergoing
				modification;
										(ii)the validation identified under
				clause (i) includes all changes to the last version of the device that the
				Secretary found substantially equivalent to a predicate device, within the
				meaning of subsections (f)(1) and (i) of section 513; and
										(iii)the validation of the modified
				device reveals that the safety and effectiveness results are consistent with
				the validation results of the unmodified device;
										(B)the device’s intended use remains the
				same; and
									(C)the information identified under
				subparagraphs (A) and (B) is documented and maintained as part of the design
				file subject to inspection by the Secretary under section 704(a) for a period
				of time equal to the design life of the device, or 2 years from the date of the
				first commercial distribution of the modified device, whichever occurs
				later.
									.
						(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate a final regulation to
			 implement section 510(n)(2) of the Federal Food, Drug, and Cosmetic Act, as
			 added by subsection (a), including to define the phrase significantly
			 affect the safety or effectiveness of the device consistent with the
			 substantive criteria of clauses (i) through (iii) of section
			 510(n)(2)(A).
					(c)Annual
			 reportThe Secretary shall annually submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives, a report that specifies,
			 with respect to the preceding 2-year period—
						(1)the number of
			 reports submitted under subsection 510(k) for a modification or change to a
			 device that was cleared under such subsection prior to such modification or
			 change; and
						(2)the number of
			 such reports submitted in response to—
							(A)a request from
			 the Secretary,
							(B)an observation
			 made by the Secretary during an inspection of an applicant's facility;
			 or
							(C)any other
			 enforcement action initiated by the Secretary.
							506.Meeting the
			 device needs of individual patientsChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 515A
			 the following:
					
						515B.Meeting the
				device needs of individual patients
							(a)Custom
				devicesSections 514 and 515 shall not apply to any device
				modified to meet the individual needs of a specific patient if such
				device—
								(1)in order to
				comply with the order of an individual physician or dentist (or any other
				specially qualified person designated under regulations promulgated by the
				Secretary after an opportunity for an oral hearing), necessarily deviates from
				an otherwise applicable performance standard or requirement prescribed by or
				under section 515;
								(2)is not generally
				available in the United States in finished form and no other devices are
				domestically available to treat the unique pathology or physiological condition
				of the specific patient;
								(3)is intended to
				meet the special needs of such physician or dentist (or other specially
				qualified person so designated)—
									(A)in the course of
				the professional practice of such physician or dentist (or other specially
				qualified person so designated);
									(B)the need for
				which has been documented in the patient’s medical record by such physician or
				dentist (or other specially qualified person so designated); and
									(C)is for use by the
				individual patient described in subparagraph (B); and
									(4)is—
									(A)assembled from
				components or manufactured on a case-by-case basis;
									(B)premanufactured
				and finished on a case-by-case basis; or
									(C)a modification to
				an existing, legally marketed device.
									(b)LimitationsSubsection
				(a) shall apply to a device only if—
								(1)such device
				includes particular features to accommodate a specific patient’s unique
				anatomical, physiological, or clinical needs;
								(2)such device is
				for the purpose of treating sufficiently rare patient conditions, such that
				conducting clinical investigations would be impractical; and
								(3)production of
				such device is limited to no more than 10 units per year of a particular device
				meeting a specific patient need or exhibiting a specific
				feature.
								.
				BFDA renewing
			 efficiency from outside reviewer management
				511.Persons
			 accredited to review reports under section
			 510(k) and make recommendations for initial
			 classification
					(a)Time period for
			 review of recommendations of accredited personsSection 523(a) (21 U.S.C. 360m(a)) is
			 amended—
						(1)in paragraph (1),
			 by striking reviewing reports and inserting reviewing,
			 and making recommendations to the Secretary regarding, reports;
			 and
						(2)in paragraph (2), by amending subparagraph
			 (B) to read as follows:
							
								(B)Time period for
				reviewNot later than 30 days
				after the date on which the Secretary is notified under subparagraph (A) by an
				accredited person with respect to a recommendation regarding a report submitted
				under section 510(k) or an initial classification of a device, the Secretary
				shall make a determination with respect to the
				recommendation.
								.
						(b)Access to device
			 informationSection 523(a)(2)
			 (21 U.S.C. 360m(a)(2)), as amended by subsection (a)(2), is amended by adding
			 at the end the following:
						
							(D)Access to device
				information
								(i)In
				generalSubject to section
				301(j), for the purpose of providing accredited persons with additional
				information to review reports submitted under section 510(k) and make
				recommendations regarding the initial classification of devices, the Secretary
				shall regularly publish—
									(I)detailed decision
				summaries for each substantial equivalence determination under section
				513(f)(1) and each initial classification under section 513(f)(2); and
									(II)total product
				life cycles information for each device classified under section 513(f).
									(ii)RequirementAny
				information published under this subparagraph shall be consistent with the
				requirements of part 20 of title 21, Code of Federal Regulations (or any
				successor
				regulations).
								.
					(c)AccreditationSection 523(b) (21 U.S.C. 360m(b)) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)in the heading of
			 subparagraph (C), by inserting and training after auditing;
							(B)in subparagraph
			 (C)—
								(i)in clause (i), by
			 striking and at the end;
								(ii)by redesignating
			 clause (ii) as clause (iii); and
								(iii)by inserting
			 after clause (i) the following:
									
										(ii)provide for the initial training and
				periodic updating of training of such person;
				and
										;
				and
								(C)by adding at the
			 end the following:
								
									(E)Periodic
				reaccreditation
										(i)PeriodSubject
				to suspension or withdrawal under subparagraph (B), any accreditation under
				this section shall be valid for a period of 3 years after its issuance.
										(ii)Response to
				reaccreditation requestUpon the submission of a request by an
				accredited person for reaccreditation under this section, the Secretary shall
				approve or deny such request not later than 60 days after receipt of the
				request.
										(iii)CriteriaNot
				later than 120 days after the date of the enactment of this subparagraph, the
				Secretary shall establish and publish in the Federal Register criteria to
				reaccredit or deny reaccreditation to persons under this section. The
				reaccreditation of persons under this section shall specify the particular
				activities under subsection (a) for which such persons are
				reaccredited.
										;
							(2)in paragraph
			 (3)—
							(A)in subparagraph
			 (A), by inserting a sole practitioner or after may not
			 be;
							(B)in subparagraph (B), by striking
			 such a manufacturer, supplier, or vendor and inserting a
			 manufacturer, supplier, or vendor of devices of the type for which such person
			 is accredited; and
							(C)in subparagraph
			 (D), by striking devices and inserting devices of the
			 type for which such person is accredited;
							(3)by striking
			 paragraph (4) (relating to selection of accredited persons); and
						(4)by redesignating
			 paragraph (5) as paragraph (4).
						(d)Duration of
			 authoritySection 523(c) (21
			 U.S.C. 360m(c)) is amended by striking October 1, 2012 and
			 inserting October 1, 2017.
					(e)ReportSection 523(d) (21 U.S.C. 360m(d)) is
			 amended by striking January 10, 2007 and inserting
			 January 15, 2015.
					512.Persons accredited
			 to conduct inspectionsSection
			 704(g)(11) (21 U.S.C. 374(g)(11)) is amended by striking October 1,
			 2012 and inserting October 1, 2017.
				VIStrengthening
			 management to support FDA's public health mission
			601.Integrated
			 strategy and management plan
				(a)Strategic
			 integrated management planNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a strategic
			 integrated management plan for the Center for Drug Evaluation and Research, the
			 Center for Biologics Evaluation and Research, and the Center for Devices and
			 Radiological Health. Such strategic management plan shall—
					(1)identify
			 strategic institutional goals and priorities for the Center for Drug Evaluation
			 and Research, the Center for Biologics Evaluation and Research, and the Center
			 for Devices and Radiological Health;
					(2)describe the
			 actions the Secretary will take to recruit, retain, train, and continue to
			 develop the workforce at the Center for Drug Evaluation and Research, the
			 Center for Biologics Evaluation and Research, and the Center for Devices and
			 Radiological Health to fulfill the public health mission of the Food and Drug
			 Administration; and
					(3)identify
			 results-oriented, outcome-based measures that the Secretary will use to measure
			 the progress of achieving the strategic goals and priorities identified under
			 paragraph (1) and the effectiveness of the actions identified under paragraph
			 (2), including metrics to ensure that managers and reviewers of the Center for
			 Drug Evaluation and Research, the Center for Biologics Evaluation and Research,
			 and the Center for Devices and Radiological Health are familiar with and
			 appropriately and consistently apply the requirements under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), including new requirements
			 under the 2012 user fee agreements.
					(b)ReportNot
			 later than January 1, 2016, the Comptroller General of the United States shall
			 issue a report regarding the strategic management plan described in subsection
			 (a) and related actions carried out by the Food and Drug Administration. Such
			 report shall—
					(1)assess the
			 effectiveness of the actions described in paragraph (2) in recruiting,
			 retaining, training, and developing the workforce at the Center for Drug
			 Evaluation and Research, the Center for Biologics Evaluation and Research, and
			 the Center for Devices and Radiological Health in fulfilling the public health
			 mission of the Food and Drug Administration;
					(2)assess the
			 effectiveness of the measures identified under paragraph (2) in gauging
			 progress against the strategic goals and priorities identified under paragraph
			 (1);
					(3)assess the extent
			 to which the Center for Drug Evaluation and Research, the Center for Biologics
			 Evaluation and Research, and the Center for Devices and Radiological Health are
			 using the identified results-oriented set of performance measures in tracking
			 their workload by strategic goals and the effectiveness of such
			 measures;
					(4)assess the extent
			 to which performance information is collected, analyzed, and acted on by
			 managers; and
					(5)make
			 recommendations, as appropriate, regarding how the strategic management plan
			 and related actions of the Center for Drug Evaluation and Research, the Center
			 for Biologics Evaluation and Research, and the Center for Devices and
			 Radiological Health could be improved to fulfill the public health mission of
			 the Food and Drug Administration in as efficient and effective manner as
			 possible.
					602.Independent
			 assessment
				(a)In
			 generalThe Secretary shall contract with a private, independent
			 consulting firm capable of performing the technical analysis, management
			 assessment, and program evaluation tasks required to conduct a comprehensive
			 assessment of the process for the review of drug applications under subsections
			 (b) and (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(b), (j)) and subsections (a) and (k) of section 351 of the Public
			 Health Service Act (42 U.S.C. 262(a), (k)). The assessment shall address the
			 premarket review process of drugs by the Food and Drug Administration, using an
			 assessment framework that draws from appropriate quality system standards,
			 including management responsibility, documents controls and records management,
			 and corrective and preventive action.
				(b)ParticipationRepresentatives
			 of the Food and Drug Administration and manufacturers of drugs subject to user
			 fees under part 2 of subchapter C of chapter VII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379g et seq.) shall participate in a comprehensive
			 assessment of the process for the review of drug applications under section 505
			 of the Federal Food, Drug, and Cosmetic Act and section 351 of the Public
			 Health Service Act. The assessment shall be conducted in phases.
				(c)First
			 contractThe Secretary shall award the contract for the first
			 assessment under this section not later than March 31, 2013. Such contractor
			 shall evaluate the implementation of recommendations and publish a written
			 assessment not later than February 1, 2016.
				(d)Findings and
			 recommendations
					(1)In
			 generalThe Secretary shall publish the findings and
			 recommendations under this section that are likely to have a significant impact
			 on review times not later than 6 months after the contract is awarded. Final
			 comprehensive findings and recommendations shall be published not later than 1
			 year after the contract is awarded.
					(2)Implementation
			 planThe Food and Drug Administration shall publish an
			 implementation plan not later than 6 months after the date of receipt of each
			 set of recommendation.
					(e)Scope of
			 assessmentThe assessment under this section shall include the
			 following:
					(1)Identification of
			 process improvements and best practices for conducting predictable, efficient,
			 and consistent premarket reviews that meet regulatory review standards.
					(2)Analysis of
			 elements of the review process that consume or save time to facilitate a more
			 efficient process. Such analysis shall include—
						(A)consideration of
			 root causes for inefficiencies that may affect review performance and total
			 time to decision;
						(B)recommended
			 actions to correct any failures to meet user fee program goals; and
						(C)consideration of
			 the impact of combination products on the review process.
						(3)Assessment of
			 methods and controls of the Food and Drug Administration for collecting and
			 reporting information on premarket review process resource use and
			 performance.
					(4)Assessment of
			 effectiveness of the reviewer training program of the Food and Drug
			 Administration.
					(5)Recommendations
			 for ongoing periodic assessments and any additional, more detailed or focused
			 assessments.
					(f)RequirementsThe
			 Secretary shall—
					(1)analyze the
			 recommendations for improvement opportunities identified in the assessment,
			 develop and implement a corrective action plan, and ensure it
			 effectiveness;
					(2)incorporate the
			 findings and recommendations of the contractors, as appropriate, into the
			 management of the premarket review program of the Food and Drug Administration;
			 and
					(3)incorporate the
			 results of the assessment in a Good Review Management Practices guidance
			 document, which shall include initial and ongoing training of Food and Drug
			 Administration staff, and periodic audits of compliance with the
			 guidance.
					
